                  IN THE UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF GEORGIA
                                      AUGUSTA DIVISION

                                                  *
FRANK CYPRESS,
                                                  *


                                                  *
        Plaintiff,
                                                  ■A-



                  V                               *              CV   117-084


THE ESTATE OF MICHAEL HACKER;
B. W. MITCHUM TRUCKING
COMPANY, INC.; and NATIONAL
CASUALTY COMPANY;


        Defendants



                                             ORDER




        Before        the   Court    is   the    Parties'      stipulation      of   dismissal

with prejudice.             (Doc.    27. )      All parties signed the stipulation.

Upon    due       consideration,          the   Court    finds     dismissal     appropriate

pursuant to Federal Rule of Civil Procedure 41(a) (1) (A) (ii) .

        IT   IS       THEREFORE     ORDERED     that    this   matter   is   DISMISSED    WITH


PREJUDICE.            The Clerk is directed to TERMINATE all other motions,

if any,      and CLOSE this case.               Each party shall bear its own costs

and    fees.


        ORDER ENTERED at Augusta, Georgia, this c^S^day of January,
2019.



                                                        J. RANmL HALI/, CHIEF JUDGE
                                                        UNIT^ STATES DISTRICT COURT
                                                          JTHERN   DISTRICT     OF GEORGIA
